Title: To James Madison from Alexander J. Dallas, 8 October 1814 (letter not found)
From: Dallas, Alexander J.
To: Madison, James


        ¶ From Alexander J. Dallas. Letter not found. 8 October 1814. Offered for sale by Walter R. Benjamin, ed., in the Collector, Catalogue No. 68 (1893), 91, as a two-page autograph letter, signed, accepting the appointment of secretary of the Treasury and reading in part: “Be assured that I feel all the obligations of the confidence which you have reposed in me. The sincerity of my acknowledgements in this respect cannot be better proved than by my consent to undertake the arduous task of regulating the Finances at so critical a period. With your countenance and the legislative sanction of Congress, however, I will indulge the hope of rendering some service to the Public, and, at all events, I think that the motive of my conduct, in making the attempt, can never be ascribed to interest, or ambition.”
      